—In a matrimonial action in which the parties were divorced by judgment entered October 29, 1982, the defendant former husband appeals from so much of an order of the Supreme Court, Dutchess County (Dolan, J.), dated July 17, 2002, as denied his motion to vacate the judgment of divorce pursuant to CFLR 5015 (a) (3).
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant failed to meet his burden of establishing the existence of fraud, misrepresentation, or other misconduct on the plaintiffs part sufficient to entitle him to vacatur of the judgment of divorce pursuant to CPLR 5015 (a) (3) (see Matter of Shere L. v Odell H., 303 AD2d 1023 [2003]).
The defendant’s remaining contentions are without merit. Ritter, J.P., Smith, Goldstein and H. Miller, JJ., concur.